           Case 2:20-cv-02518-GGG-MBN Document 1 Filed 09/15/20 Page 1 of 15



 1                         UNITED STATES DISTRICT COURT FOR THE
 2                            EASTERN DISTRICT OF LOUISIANA
                                   NEW ORLEANS DIVISION
 3
     JOHN ELLIS,                                    §         CIVIL ACTION NO:
 4
     on behalf of himself and all                   §
 5   other individuals similarly situated           §         2:20-cv-02518
                                                    §
 6                  Plaintiff                       §
 7   v.                                             §
                                                    §
 8   TULANE UNIVERSITY                              §
                                                    §
 9
                    Defendant                       §         JURY TRIAL REQUESTED
10
                                     CLASS ACTION COMPLAINT
11
12          Plaintiff, JOHN ELLIS, by and through the undersigned counsel, brings this class action

13   against Defendant, TULANE UNIVERSITY, hereinafter ("Tulane," the "University," or
14
     "Defendant"), and alleges as follows based upon information and belief, except as to the allegations
15
     specifically pertaining to her, which are based on personal knowledge.
16
17                                     NATURE OF THE ACTION

18          1.      This is a class action lawsuit on behalf of all persons who paid tuition and/or fees to
19
     attend the Tulane University for an in person, hands-on educational services and experiences for the
20
     semesters or terms affected by Coronavirus Disease 2019 ("COVID-19"), including the Spring 2020,
21
22   Summer 2020, and Fall 2020 semesters, and had their course work moved to online only learning.

23          2.      Such individuals paid all or part of the tuition for an average tuition and fees that was
24
     around $26,380 per semester for undergraduate students, and mandatory fees for each semester of
25
     approximately $2,000 including an academic service fee of $1,400, an activity fee of $120, a campus
26
27   health fee of $320, a recreation fee of $180, and other fees associated with specific classes and

28

                                                        -1-
           Case 2:20-cv-02518-GGG-MBN Document 1 Filed 09/15/20 Page 2 of 15



 1   services ("Mandatory Fees").
 2
             3.         Tulane has not refunded any amount of the tuition or any of the Mandatory Fees,
 3
     even though it has implemented online only distance learning starting in or around March 13, 2020.
 4
 5           4.        Because of the University's response to the COVID-19 pandemic, on or about March

 6   13, 2020, the University also stopped providing any of the services or facilities the Mandatory Fees
 7
     were intended to cover.
 8
             5.        The University's failure to provide the services for which tuition and the Mandatory
 9
10   Fees were intended to cover since approximately March 13, 2020 is a breach of the contracts

11   between the University and Plaintiff and the members of the Class, and it is unjust.
12
             6.        In short, Plaintiff and the members of the Class have paid for tuition for a first-rate
13
     education and an on-campus, in-person educational experiences, including with all the benefits
14
15   offered by a first-rate university. Instead, students like Plaintiffs were provided a materially deficient

16   and insufficient alternative, which constitutes a breach of the contracts entered into by Plaintiffs with
17
     the University.
18
             7.        As to the Mandatory Fees, Plaintiff and the Class have paid fees for services and
19
20   facilities which are simply not provided.
21           8.        This failure also constitutes a breach of the contracts entered into by Plaintiffs with
22
     the University.
23
             9.        Plaintiff seeks, for himself and Class members, the University's disgorgement and
24
25   return of the pro-rated portion of its tuition and Mandatory Fees, proportionate to the amount of time
26   in the respective semesters when the University closed and switched to online only learning.
27
             10.       Plaintiff seeks, for himself and the Class members, protections including injunctive
28

                                                         -2-
           Case 2:20-cv-02518-GGG-MBN Document 1 Filed 09/15/20 Page 3 of 15



 1   and declaratory relief protecting Class Members for paying the full cost of tuition and fees during
 2
     the pendency of the pandemic in light of the educational services, opportunities, and experiences
 3
     Defendants can actually safely provide.
 4
 5                                                PARTIES

 6          11.     Plaintiff John Ellis was an undergraduate student during the Spring 2020 semester.
 7
     For the Spring 2020, Tulane charged Plaintiff approximately $26,380 in tuition and more than
 8
     $1,900 in Mandatory Fees, including an academic service fee of $1,400, an activity fee of $120, a
 9
10   campus health fee of $320, and a recreation center fee of $180.

11          12.     Plaintiff Ellis is a citizen of Boston, MA.
12
            13.     Plaintiff Ellis paid tuition and fees for in-person educational services, experiences,
13
     opportunities, and other related collegiate services.
14
15          14.     Plaintiff Ellis has not been provided a pro-rated refund of the tuition for his in-person

16   classes that were discontinued and moved online, or the Mandatory Fees he paid after the
17
     University's facilities were closed and events were cancelled.
18
            15.     Defendant Tulane is a private university in New Orleans, LA that was founded in
19
20   1847. The University offers numerous major fields for undergraduate students, as well as a number
21   of graduate programs.
22
            16.     Defendant's undergraduate and graduate programs includes students from many, if
23
     not all, of the states in the country. Its campus is located in New Orleans. Defendant is a citizen of
24
25   Louisiana.
26                                    JURISDICTION AND VENUE
27
            17.     This Court has original jurisdiction under the Class Action Fairness Act, 28 U.S.C.
28

                                                      -3-
           Case 2:20-cv-02518-GGG-MBN Document 1 Filed 09/15/20 Page 4 of 15



 1   § 1332(d)(2)(A), because the matter in controversy exceeds the sum or value of $5,000,000,
 2
     exclusive of interests and costs, and is a class action in which one or more of the other Class
 3
     members are citizens of a State different from the Defendant.
 4
 5          18.     This Court has personal jurisdiction over Defendant because it resides in this District.

 6          19.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1), because
 7
     Defendant resides in this District and is a resident of the state in which the District is located.
 8
                                        FACTUAL ALLEGATIONS
 9
10          20.     Plaintiff and Class Members paid to attend Tulane's Spring and Summer 2020

11   semesters including tuition and the Mandatory Fees. The Spring 2020 semester started on Jan. 13,
12
     2020 and ended on April 28, 2020.
13
            21.     Tuition at the University was approximately $58,850 per year for undergraduate
14
15   students, at least $1,900 in fees, and similar such charges for graduate students.

16          22.     Plaintiff and the members of the Class paid tuition for the benefit of on-campus live
17
     interactive instruction and an on-campus educational experience throughout the semesters.
18
            23.     Throughout March 2020, the University made public announcements adjusting
19
20   educational services and opportunities that affected Plaintiffs.
21          24.     The University has not held any in-person classes since March 13, 2020 for
22
     undergraduate students. All classes since March 13, 2020 have only been offered in a remote online
23
     format with no in-person instruction or interaction.
24
25          25.     Most of the services for which the Mandatory Fees were assessed were also
26   terminated or cancelled at or about this time, such as access to University health and wellness
27
     facilities, programs or services; fitness facilities; student events or sports; and an in-person
28

                                                       -4-
           Case 2:20-cv-02518-GGG-MBN Document 1 Filed 09/15/20 Page 5 of 15



 1   commencement.
 2
            26.     Tulane has not provided reimbursement or refund information regarding tuition or
 3
     the Mandatory Fees.
 4
 5          27.     Students attending Tulane's Spring 2020, Summer 2020 and Fall 2020 semesters did

 6   not choose to attend an online-only institution of higher learning, but instead chose to enroll in the
 7
     University's in-person educational programs - with the understanding that Tulane would provide in
 8
     person educational opportunities, services, and experiences.
 9
10          28.     On its website, Tulane markets its University's on-campus experience and

11   opportunities as a benefit to students.
12
            29.     The online learning options being offered to Tulane's students are sub-par in several
13
     significant aspect as compared to what the educational experience afforded Plaintiff and the
14
15   members of the Class once was. During the online portion of the Spring and Summer 2020

16   semesters, Tulane used programs by which previously recorded lectures were posted online for
17
     students to view on their own or by virtual Zoom meetings. Therefore, there was a lack of classroom
18
     interaction among teachers and students, and among students that is instrumental in educational
19
20   development and instruction.
21          30.     The online formats being used by Tulane do not require memorization or the
22
     development of strong study skills given the absence of any possibility of being called on in class
23
     and the ability to consult books and other materials when taking exams. Further, the ability to receive
24
25   a Pass-Fail grade rather than a letter grade provides educational leniency that the students would not
26   otherwise have with the in-person letter grading education that was paid for and expected.
27
            31.     Students, like Plaintiff, have been deprived of the opportunity for collaborative
28

                                                      -5-
           Case 2:20-cv-02518-GGG-MBN Document 1 Filed 09/15/20 Page 6 of 15



 1   learning and in-person dialogue, feedback, and critique.
 2
            32.     Access to facilities such as libraries, laboratories, computer labs, recitations, and
 3
     study rooms, are integral to a college education.
 4
 5          33.     Access to activities offered by campus life fosters intellectual and academic

 6   development and independence, and networking for future careers.
 7
            34.     Tulane priced the tuition and Mandatory Fees based on the in person educational
 8
     services, opportunities and experiences it was providing on campus.
 9
10          35.     The University has not made any refund of any portion of the tuition Plaintiff and the

11   members of the Class paid for the semesters affected by Covid-19.
12
            36.     The University refunded any portion of the Mandatory Fees it collected from Plaintiff
13
     and the members of the Class for the affected semester even though it closed or ceased operating the
14
15   services and facilities for which the Mandatory Fees were intended to pay.

16          37.     Plaintiff and the Class members are therefore entitled to a pro-rated refund of the
17
     tuition and Mandatory Fee they paid for the Spring 2020 semester for the remaining days of that
18
     semester after classes moved from in-person to online and facilities were closed - or any other
19
20   semesters affected by COVID-19.
21          38.     Defendant's practice of failing to provide reimbursements for tuition and Mandatory
22
     Fees despite the diminished value of the education and other experiences that it provided, and the
23
     reduced benefits associated with the fees, as alleged herein, violates generally accepted principles
24
25   of business conduct.
26                                 CLASS ACTION ALLEGATIONS
27
            39.     Plaintiffs bring this case individually and, pursuant to FRCP 23, on behalf of the class
28

                                                      -6-
           Case 2:20-cv-02518-GGG-MBN Document 1 Filed 09/15/20 Page 7 of 15



 1   defined as:
 2
     All persons who paid tuition and/or the Mandatory Fees for a student to attend in-person class(es)
 3
     during the Spring 2020, Summer 2020, or any other semester affected by Covid-19 at Tulane but had
 4
 5   their educational experiences and class(es) moved to online only learning (the "Class").

 6          40.        Plaintiffs reserve the right to modify or amend the definition of the proposed Classes
 7
     if necessary before this Court determines whether certification is appropriate.
 8
            41.        This action has been brought and may properly be maintained on behalf of the Class
 9
10   proposed herein under the criteria of FRCP 23.

11          42.        The Class is so numerous that joinder of all members is impracticable. Although the
12
     precise number of Class members is unknown to Plaintiff, the University has reported that an
13
     aggregate of 7,900 or more undergraduate and graduate students were enrolled for the 2018-2019
14
15   school year. The names and addresses of all such students are known to the University and can be

16   identified through the University's records. Class members may be notified of the pendency of this
17
     action by recognized, Court-approved notice dissemination methods, which may include U.S. Mail,
18
     electronic mail, Internet postings, and/or published notice.
19
20          43.        The questions here are ones of common or general interest such that there is a
21   well-defined community of interest among the class members. These questions predominate over
22
     questions that may affect only individual members of the classes because Tulane has acted on
23
     grounds generally applicable to the classes. Such common legal or factual questions include, but are
24
25   not limited to:
26                     a.     Whether the University accepted money from Plaintiff and the Class
27                            members in exchange for the promise to provide an in-person and on-campus
                              live education, as well as certain facilities and services throughout the
28

                                                        -7-
           Case 2:20-cv-02518-GGG-MBN Document 1 Filed 09/15/20 Page 8 of 15



 1                         semesters affected by Covid-19;
 2
                    b.     Whether Defendant breached its contracts with Plaintiff and the members of
 3                         the Class by failing to provide them with an in-person and on-campus live
                           education after March 13, 2020;
 4
 5                  c.     Whether Defendant breached its contracts with Plaintiff and the Class by
                           failing to provide the services and facilities to which the Mandatory Fees
 6                         pertained after mid-March 2020; and
 7
                    d.     Whether Defendant breached the covenant of good faith and fair dealing with
 8                         Plaintiff and the members of the Class by failing to provide them with an
                           in-person and on-campus live education after March 13, 2020;
 9
10                  e.     Whether Defendant breached the covenant of good faith and fair dealing with
                           Plaintiff and the members of the Class by failing to provide the services and
11                         facilities to which the Mandatory Fees pertained after mid-March 2020;
12
                    f.     The amount of damages and other relief to be awarded to Plaintiff and the
13                         Class members.
14
            44.     Plaintiff's claims are typical of the claims of the members of the Class because
15
     Plaintiff and the other Class members each contracted with Defendant for it to provide an in-person
16
17   and on-campus live education for the tuition they paid and the services and facilities for the

18   Mandatory Fee that they paid, that the University stopped providing in mid-March.
19
            45.     Plaintiff is a more than adequate class representative. In particular:
20
                    a.     Plaintiff is committed to the vigorous prosecution of this action on behalf of
21                         himself and all others similarly situated and has retained competent counsel
22                         experienced in the prosecution of class actions and, in particular, class action
                           litigation;
23
                    b.     because their interests do not conflict with the interests of the other Class
24
                           members who he seeks to represent
25
                    c.     They anticipate no difficulty in the management of this litigation as a class
26                         action; and
27
                    d.     Plaintiff's legal counsel has the financial and legal resources to meet the
28

                                                     -8-
           Case 2:20-cv-02518-GGG-MBN Document 1 Filed 09/15/20 Page 9 of 15



 1                           substantial costs and legal issues associated with this type of litigation.
 2
             46.     Class members' interests will be fairly and adequately protected by Plaintiff and their
 3
     counsel.
 4
 5           47.     It is impracticable to bring members of the Classes individual claims before the Court.

 6   Class treatment permits a large number of similarly situated persons or entities to prosecute their
 7
     common claims in a single forum simultaneously, efficiently, and without the unnecessary
 8
     duplication of evidence, effort, expense, or the possibility of inconsistent or contradictory judgments
 9
10   that numerous individual actions would engender. The benefits of the class mechanism, including

11   providing injured persons or entities with a method for obtaining redress on claims that might not
12
     be practicable to pursue individually, substantially outweigh any difficulties that may arise in the
13
     management of this class action. A class action is superior to other available methods for the fair
14
15   and efficient adjudication of this litigation. The damages or financial detriment suffered by

16   individual Class members are relatively small compared to the burden and expense of individual
17
     litigation of their claims against the University. It would, thus, be virtually impossible for the Class,
18
     on an individual basis, to obtain effective redress for the wrongs committed against them.
19
20   Furthermore, individualized litigation would create the danger of inconsistent or contradictory
21   judgments arising from the same set of facts. Individualized litigation would also increase the delay
22
     and expense to all parties and the court system from the issues raised by this action. By contrast, the
23
     class action device provides the benefits of adjudication of these issues in a single proceeding,
24
25   economies of scale, and comprehensive supervision by a single court, and presents no unusual
26   management difficulties under the circumstances.
27
             48.     Plaintiff also seeks class certification for injunctive and declaratory relief under FRCP
28

                                                       -9-
          Case 2:20-cv-02518-GGG-MBN Document 1 Filed 09/15/20 Page 10 of 15



 1   23(b)(2) and (b)(3), at the appropriate juncture.
 2
                                         FIRST CLAIM FOR RELIEF
 3                                        BREACH OF CONTRACT
                                      (On Behalf of Plaintiff and the Class)
 4
 5          49.     Plaintiff repeats and re-alleges the factual allegations above, as if fully alleged herein,

 6   including those made in paragraphs 1 through 45 above.
 7
            50.     Plaintiff brings this claim individually and on behalf of the members of the Class.
 8
            51.     By paying the University tuition and the Mandatory Fees for the Spring and Summer
 9
10   2020 semesters, the University agreed to, among other things, provide an in-person and on-campus

11   live education as well as the services and facilities to which the Mandatory Fees they paid pertained
12
     throughout those semesters. As a result, Plaintiff and each member of the Class entered into a
13
     binding contract with the University.
14
15          52.     Tulane has held that its in-person educational opportunities, experiences, and services

16   are of substantial value.
17
            53.     Tulane has agreed to provide in-person educational opportunities, experiences, and
18
     services to enrolled students.
19
20          54.     Tulane has promoted its in-person educational services as being valuable to students'
21   educational experiences and their develop.
22
            55.     In marketing materials and other documents provided to the Named Plaintiff,
23
     Defendants promoted the value of the in-person education experiences, opportunities, and services
24
25   that Defendants provided.
26          56.     Defendants provided Plaintiffs with an acceptance letter that the Plaintiffs accepted
27
     based on the promise of in-person educational experiences, opportunities, and services that
28

                                                       -10-
          Case 2:20-cv-02518-GGG-MBN Document 1 Filed 09/15/20 Page 11 of 15



 1   Defendants would provide.
 2
            57.     The University has breached its contract with Plaintiff and the Class by failing to
 3
     provide the promised in-person and on-campus live education as well as the services and facilities
 4
 5   to which the Mandatory Fees pertained throughout the semesters affected by Covid-19, yet has

 6   retained monies paid by Plaintiff and the Class for a live in-person education and access to these
 7
     services and facilities during these semesters.
 8
            58.     Plaintiff and the members of the putative Class have therefore been denied the benefit
 9
10   of their bargain.

11          59.     Plaintiff and members of the putative Classes have performed all of the obligations
12
     on them pursuant to their agreement - including by making such payments or securing student loans
13
     or scholarships to pay for such education.
14
15          60.     Plaintiff and the members of the putative Class have suffered damage as a direct and

16   proximate result of the University's breach in the amount of the prorated portion of the tuition and
17
     Mandatory Fee they each paid during the portion of time the semesters affected by Covid-19 in
18
     which in-person classes were discontinued and facilities were closed by the University.
19
20          61.     The University should return such portions of the tuition and Mandatory Fee to
21   Plaintiffs and each putative Class Member.
22
                                    SECOND CLAIM FOR RELIEF
23                                     UNJUST ENRICHMENT
                                  (On Behalf of Plaintiff and the Class)
24
25          62.     Plaintiffs incorporates the allegations by reference as if fully set forth herein,
26   including those made in paragraphs 1 through 58 above.
27
            63.     By paying the University tuition and the Mandatory Fees for the Spring, Summer
28

                                                       -11-
          Case 2:20-cv-02518-GGG-MBN Document 1 Filed 09/15/20 Page 12 of 15



 1   semesters, the University agreed to, among other things, provide an in-person and on-campus live
 2
     education as well as the services and facilities to which the Mandatory Fees they paid pertained
 3
     throughout those affected semesters.
 4
 5          64.     Defendants have retained the benefits of the amount of tuition and fees that Plaintiffs

 6   have provided - without providing the benefits that Plaintiffs are owed.
 7
            65.     For example, Defendants failed to provide Plaintiff and Class Members access to any
 8
     on-campus facility after March 13, 2020. Yet Defendants assessed Plaintiffs with tuition and fees
 9
10   that covered the cost of upkeep and maintenance of such facilities, services, costs, and expenses.

11          66.     Plaintiffs were not able to access such facilities or services remotely.
12
            67.     Plaintiffs paid tuition and fees with the expressed understanding that such costs
13
     included the in-person classes, services, opportunities, and experiences that Tulane have previously
14
15   marketed, promoted, or made available prior to Covid-19.

16          68.     Defendants have been unjustly enriched by Plaintiffs' payment of tuition and fees.
17
            69.     Despite not being able to provide such services, Tulane failed to provide
18
     reimbursements for tuition and fees despite the diminished value of the education and other
19
20   experiences that it provided and the reduced benefits associated with the fees.
21          70.     Plaintiff and members of the putative Classes have sustained monetary damages as
22
     a result of each of Defendant's breaches of the covenant of good faith and fair dealing.
23
            71.     Defendants act were unjust for them to keep money for services they did not render.
24
25                               THIRD CLAIM FOR RELIEF
                             CONVERSION & TAKING OF PROPERTY
26                             (On Behalf of Plaintiff and the Class)
27
            72.     Plaintiffs incorporates the allegations by reference as if fully set forth herein,
28

                                                     -12-
          Case 2:20-cv-02518-GGG-MBN Document 1 Filed 09/15/20 Page 13 of 15



 1   including those made in paragraphs 1 through 68 above.

 2          73.       Plaintiffs have made financial arrangements that required Defendants to make
 3
     payments before Defendants provided services.
 4
            74.       Defendants accepted Plaintiffs' monies with the express understanding that the
 5
 6   University would provide in-person educational experiences, opportunities, and services.
 7          75.       The University was unable to perform such services or provide such experiences and
 8
     opportunities.
 9
            76.       The University has converted Plaintiffs' property into their own property without just
10
11   compensation.
12          77.       Just compensation would have been the in-person services, opportunities, and
13
     experiences that the University has touted, marketed, and advertised as important and essential to
14
     the quality of education that Plaintiffs should have received.
15
16          78.       It is inequitable for the University to convert such funds into its own profits despite
17   the failure to provide such services, experiences, and opportunities.
18
                                           PRAYER FOR RELIEF
19
20          WHEREFORE, Plaintiffs respectfully requests that judgment be entered in favor of Plaintiff

21   and the Class against Defendant as follows:
22          a.        For an order certifying the Class under the FRCP and naming Plaintiffs as
23
     representative of the Class and Plaintiff's attorneys as Class Counsel to represent the Class;
24
25          b.        For an order finding in favor of Plaintiff and the Class on all counts asserted herein;

26          c.        For compensatory damages in an amount to be determined by the trier of fact;
27
            d.        For an order compelling disgorgement of the ill-gotten gains derived by Defendant
28

                                                       -13-
          Case 2:20-cv-02518-GGG-MBN Document 1 Filed 09/15/20 Page 14 of 15



 1   from its misconduct;

 2          e.      For an order of restitution and all other forms of equitable monetary relief;
 3
            f.      For an order awarding Plaintiff's reasonable attorneys' fees, costs, and expenses;
 4
            g.      For an order awarding pre- and post-judgment interest on any amounts awarded; and,
 5
 6          h.      For an order awarding such other and further relief as may be just and proper,
 7   including injunctive relief and declaratory relief.
 8
                                    DEMAND FOR TRIAL BY JURY
 9
            Plaintiffs demands a trial by jury of any and all issues in this action so triable of right.
10
11   Dated: Aug. 3, 2020                            RESPECTFULLY SUBMITTED,
12
                                                    BY: /s/ Richard C. Dalton
13                                                  Richard C. Dalton
14                                                  Texas Bar No. 24033539
                                                    Louisiana Bar No. 23017
15                                                  California Bar No. 268598
                                                    P.O. Box 358
16
                                                    Carencro, Louisiana 70520-0358
17                                                  rick@rickdaltonlaw.com
                                                    Tel. (337) 371-0375
18
19
20
21
22
23
24
25
26
27
28

                                                      -14-
     Case 2:20-cv-02518-GGG-MBN Document 1 Filed 09/15/20 Page 15 of 15



 1                                 THE SULTZER LAW GROUP, P.C.
                                   Jason P. Sultzer, Esq.
 2                                 Adam Gonnelli, Esq.
 3                                 Jeremy Francis, Esq.
                                   85 Civic Center Plaza, Suite 104
 4                                 Poughkeepsie, New York 12601
                                   Telephone: (854) 705-9460
 5
                                   sultzerj@thesultzerlawgroup.com
 6                                 agonnelli@thesultzerlawgroup.com
                                   jfrancise@thesultzerlawgroup.com
 7
 8                                 LEEDS BROWN LAW, P.C.
                                   Jeffrey K. Brown, Esq.
 9                                 Michael A. Tompkins, Esq.
                                   Brett R. Cohen, Esq.
10
                                   One Old Country Road, Suite 347
11                                 Carle Place, NY 11514
                                   (516) 873-9550
12                                 jbrown@leedsbrownlaw.com
13                                 mtompkins@leedsbrownlaw.com
                                   bcohen@leedsbrownlaw.com
14
                                   COUNSEL FOR PLAINTIFF AND THE CLASS
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    -15-
